DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16,922/985, filed 03/18/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2021, and 07/29/2022 were considered by the examiner.

The information disclosure statement filed 02/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference cited does not have a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,134,257 B2 in view of Chiang et al. US 2020/0322623 A1, hereafter Chiang.

Instant Application No. 17/411,992
Claim 1
U.S. Patent No. 11,134,257 B2
Claim 1
A method for video encoding in an encoder, comprising: 
A method for video decoding in a decoder, comprising: 
 responsive to a current block in a current picture being coded in matrix based intra prediction (MIP), determining an MIP mode index for the current block, the MIP mode index indicating one of a plurality of MIP modes; 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating whether the current block is coded in matrix based intra prediction (MIP); 
responsive to the current block not being coded in MIP and a first neighboring block of the current block being coded in MIP, determining an intra prediction candidate mode for the current block to be a Planar intra prediction mode; and
responsive to the prediction information indicating that the current block is coded in MIP, determining an MIP mode index, the MIP mode index indicating one of a plurality of MIP modes; responsive to the current block not being coded in MIP and one of a plurality of neighboring blocks being coded in MIP, determining an intra prediction candidate mode for the current block to be a Planar intra prediction mode; and 
encoding the current block according to (i) the one of the plurality of MIP modes in response to the current block being coded in MIP and (ii) the Planar intra prediction mode in response to the current block not being coded in MIP and the first neighboring block of the current block being coded in MIP.
reconstructing the current block according to (i) the one of the plurality of MIP modes when the prediction information indicates that the current block is coded in MIP and (ii) the Planar intra prediction mode when the prediction information indicates the current block is not coded in MIP and the one of the plurality of neighboring blocks is coded in MIP.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the issued patent in that the instant application encodes instead of decode.  However, encoding and decoding are inverse operations, which is well known in the art as disclosed by Chiang (shows a current block 100 of a video picture or frame being encoded or decoded) [0032], which is in the same field of endeavor.
	In regard to claims 2-8 of the instant application, these claims are rejected as being unpatentable over claims 2-8 respectively of the issued patent.

Instant Application No. 17/411,992
Claim 9
U.S. Patent No. 11,134,257 B2
Claim 9
A method for video encoding in an encoder, comprising: 
A method for video decoding in a decoder, comprising: 
 determining that a current block in a current picture is coded in matrix based intra prediction (MIP); 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating that the current block is coded in matrix based intra prediction (MIP); 
determining whether a first neighboring block of the current block is coded in MIP; 
determining whether a neighboring block adjacent to the current block is coded in MIP; 
responsive to the first neighboring block not being coded in MIP, constructing a mode candidate list for the current block based on one of (i) a preset MIP mode and (ii) an MIP mode of a second neighboring block of the current block; and encoding the current block based on the mode candidate list.
responsive to the neighboring block not being coded in MIP, constructing a mode candidate list based on one of (i) a preset MIP mode and (ii) an MIP mode of another neighboring block; and reconstructing the current block based on the mode candidate list.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application differs from claim 9 of the issued patent in that the instant application encodes instead of decode.  However, encoding and decoding are inverse operations, which is well known in the art as disclosed by Chiang (shows a current block 100 of a video picture or frame being encoded or decoded) [0032], which is in the same field of endeavor.
	In regard to claims 10-14 of the instant application, these claims are rejected as being unpatentable over claims 10-14 respectively of the issued patent.

	Regarding apparatus claims 15-16, the double patenting analysis applied to method claims 1-8 above can be applied to the apparatus language of claims 15 and 16.

	Regarding apparatus claims 17 and 18, the double patenting analysis applied to method claims 9-14 above can be applied to the apparatus language of claims 17 and 18.

	Regarding non-transitory computer readable mediums claim 19 and 20, the double patenting analysis applied to method claims 1 and 9 above can be applied to the computer readable medium language of claim 19 and 20.

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art fails to disclose or suggest determining an intra prediction candidate mode for a current block to be a Planar intra prediction mode in response to the current block not being coded in MIP mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485